Citation Nr: 1432313	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-39 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service connected spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine.  

2. Entitlement to service connection for radiculopathy of the left lower extremity associated with spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This case was previously before the Board in March 2012 when it was remanded for further development.  Specifically, the Board instructed that the Veteran be provided a VA examination.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is manifested by a forward flexion of the thoracolumbar spine of 50 degrees and a combined range of motion of the thoracolumbar spine of 175 or 200 degrees; there is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  

2. The Veteran's lumbar spine disability is manifested by associated radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine (2013). 
2. The criteria for service connection for radiculopathy of the left lower extremity associated with Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through January and June 2008 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claim and his service connection claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in January 2008 and April 2012.  The VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and they provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been assigned an evaluation of 40 percent throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  He asserts a higher evaluation is warranted.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire cervical spine...or the entire spine is fixed in flexion or extension."  Id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).
Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  Separate disability ratings are to be given for the thoracolumbar and cervical spine segments.  Id., Note (6).

Also potentially applicable to the Veteran's claim is Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

The Veteran's spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine, has been assigned an evaluation of 40.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for a lumbar spine disability at any point during the appeals period.

A. Range of Motion

With regards to range of motion testing, a January 2008 VA examination found no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or evidence of abnormal spinal contour such as scoliosis, reverse lordosis, or kyphosis.  Motion of the thoracolumbar spine was found as: forward flexion 50 degrees, extension 30 degrees, right lateral flexion 20 degrees, left lateral flexion 30 degrees, right lateral rotation 40 degrees, and left lateral rotation 30 degrees.  The combined range of motion of the thoracolumbar spine was 200 degrees.  The VA examiner indicated there was pain on active motion, passive motion, and after repetitive use; however, there was no additional loss of motion on repetitive use of the joint.  No ankylosis of the thoracolumbar spine was reported. 

An April 2012 VA examination found no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or evidence of abnormal spinal contour such as scoliosis, reverse lordosis, or kyphosis.  Motion of the thoracolumbar spine was found as: forward flexion 60 degrees, extension 15 degrees, right and left lateral flexion of 25 degrees, and right and left lateral rotation of 25 degrees.  There was objective evidence of painful motion.  The combined range of motion was 175.  The Veteran was able to perform repetitive use testing and the results showed no additional limitation of motion.  No ankylosis of the thoracolumbar spine was reported. 

Under the above circumstances, the Board finds insufficient evidence to warrant an evaluation in excess of 40 percent.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.




B. Neurological Manifestations

The Board has also considered whether a separate evaluation for a neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). Records reflect the Veteran's longstanding complaints of pain and numbness radiating from his lumbar spine to his left lower extremity.  See, e.g., January 2008 Northwest Arkansas EMG Clinic Treatment Record, June 2010 VA Treatment Record.  A November 2012 letter from Millennium Chiropractic and Rehab indicates the Veteran's left lower extremity radiculopathy is secondary to his lumbar diagnosis.  Furthermore, both the January 2008 and April 2012 VA examiners indicated that the Veteran's lumbar spine disability resulted in associated radiculopathy of the left lower extremity.  Therefore, service connection for radiculopathy of the left lower extremity is warranted as a neurological manifestation of the Veteran's lumbar spine disability.

C. Other Considerations

The Board has also considered whether an increased evaluation is warranted for the Veteran's lumbar spine disability based on intervertebral disc syndrome.  However, there is no evidence of incapacitating episodes, defined by regulation as doctor-prescribed bed rest, at any point during the appeal period.  Therefore, an increased evaluation is not warranted under Diagnostic Code 5243.

The Board also acknowledges the Veteran's contentions that his service-connected disabilities warrant evaluations greater than the ones assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. §§ 3.159(a)(1), (2) (2013).

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his thoracolumbar spine.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion sufficient to serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board finds that a preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent at any point during the appeal period, for the Veteran's spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine.  As such, the benefit-of-the-doubt rule does not apply to either claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for these disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the pain and limited range of motion of Veteran's lumbar spine is contemplated in the rating criteria.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 40 percent for spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine, is denied.

Service connection for radiculopathy of the left lower extremity associated with 



spondylolisthesis, L5-S1, with degenerative joint disease and degenerative disc disease, lumbosacral spine, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


